DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant's election without traverse of Species 1 (Figs. 2-4) (Claims 1-5 and 10) and subspecies a of Species 1 (Figs 2A-2B) (Claim 5) in the reply filed on 2/4/2022 is acknowledged.  Claims 6-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected Species 2 and 3, there being no allowable generic or linking claim.
Priority
3.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), which papers have been placed of record in the file.  
Information Disclosure Statement
4.	Information disclosure statement (IDS), submitted April 2, 2020, have been received and considered by the examiner. 
Claim Interpretation
5.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

6.	Claims 2, 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 2 recites “walls of the casing are formed from two half-shells which, after assembly, delimit said at least one conveying duct” (and Claims 4 and 5 use “after assembly” in a similar manner.  Because of the use of “after assembly”, it is unclear if the claim is directed to an intermediate or a final product. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maguire US PG Publication 2016/0344061.
Regarding Claims 1 and 10, Maguire discloses battery pack for a hybrid or electric vehicle comprising a  casing 64 for housing (and in which is accommodated) at least one electric battery module (cell stacks) 62 thermally regulated by at least one element (e.g. inlet cap) 76 for thermal regulation of said at least one 62 in which a heat-transfer fluid F flows, and at least one duct (channels) 74 for conveying the heat-transfer fluid that extends in at least one wall 72of the casing and is in fluid connection with said at least one thermal regulation element 76 (see e.g. Figs 1-6B; paras 0049-0053). Although Maguire does not specifically say that the casing is “for protecting” or say that the casing is “protective”, this is an intended use for which the prior art’s structure is capable.  The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). 
 				Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Maguire US PG Publication 2016/0344061, as applied to Claim 1, and further in view of Park WO2017/099293 (using US PG Publication 2020/0266505 as the English translation).
Regarding Claims 2 and 3, Maguire discloses the claimed casing as described in the rejection of Claim 1, above, which is incorporated herein in its entirety.  Maguire fails to specifically disclose that walls of the casing are formed from two half-shells which, after assembly, delimit said at least one conveying duct.  However, in the same field of endeavor of cooling mechanisms for batteries for electric vehicles, Park discloses that a plate used for cooling a battery pack is made from a plate D and a plate U that form two half-shells delimiting at least one conveying duct, said half-shells being are formed of clad material, together using spacers 12 providing cooling channels, wherein the two half-shells are secured by braze-welding (welding, meeting Claim 3) until adhesion is achieved (see Fig. 2, paras 0006-0012).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form the walls of the casing of Maguire (being walls delimiting cooling channels) from two half-shells that form at least one coolant conveying duct (cooling channel) by including spaces that form said duct because Park teaches that this forms an effective cooling plate, which would be recognized by the skilled artisan and a usable structure, and the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Regarding Claim 4, a first half-shell of the protective casing of Maguire modified by Park comprises at least one groove (channel) and a second half-shell comprises at least one groove (channel – formed by 
Regarding Claim 5, Park discloses a coolant inlet/outlet as being delimited by part of the two half-shells (Fig. 2) for receiving an edge of at least one thermal regulation element (e.g. input port P, para 0008), forming a fluid connection between the latter and said at least conveying duct, and so it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form the half-shells of Maguire modified by Park such that they delimit at least one slot for receiving an edge of said at least one thermal regulation element of Maguire, forming a fluid connection between the latter and said at least one conveying duct in order to simplify assembly since Park teaches this configuration and because  he mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6 or 7 to 3 or 4; Alt Fri afternoons.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729